Citation Nr: 1446445	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.
 
2.  Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to March 1996 and from June 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned in October 2008.  A copy of that transcript is of record. 

The Board remanded this matter in December 2008, March 2010, and November 2010 for further development.  Most recently, in August 2012, the Board denied the claim and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in July 2013 vacating and remanding the matter to the Board for compliance with the JMR.

The Board again remanded the claim for additional development in March 2014.

The claim was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As part of the March 2014 Board remand, the Veteran was afforded another VA examination in April 2014.  The examiner noted that the Veteran was diagnosed with keratoconjunctivitis and superficial punctate keratitis of both eyes in 1997.  The examiner concluded that the Veteran's claimed conditions were less likely than not incurred, in or caused by, the Veteran's claimed in-service injury, event, or illness.  

The examiner noted that the Veteran's claim file showed a wood chip foreign body injury to the right eye in 1997 in Korea, which healed by the two day follow-up.  The examiner also noted that the Veteran claimed, per verbal history, that there was a gas canister explosion at the same time as the wood chip incident, which caused gas to get in both eyes and the Veteran to inhale gas fumes.  The examiner noted that this gasoline exposure was not documented in the claims file.  The examiner further noted that regardless, this gas exposure would only cause temporary surface irritation for a maximum of a few days which would have healed.  

The examiner also explained that the Veteran had recurrent keratitis from September 1997 to February 1998, listed as different findings, such as conjunctivitis; superficial punctuate keratitis of both eyes; corneal disruption of unknown etiology; keratoconjunctivitis; superficial keratitis of unknown etiology of the left eye with a history of recurrence; superficial keratitis of both eyes; refractory conjunctivitis of the left eye; chronic conjunctivitis of both eyes; and a history of keratitis.  The examiner noted that there was no other documented corneal or conjunctival disease after that.

The examiner further explained that the Veteran had dry eyes but there was no corneal compromise or keratitis associated with the dryness per clinical examination, and there was no decrease in visual acuity or other visual impairment associated with the dry eyes.  The examiner noted that the Veteran stated he was not currently using any eye medications or lubricant for the dry eyes.  The examiner also noted that the Veteran reported he had used artificial tears in the past, but stated at the exam he had not used any eye drops for over six months.  
While the examiner concluded that the Veteran only had dry eyes, the VA examiner failed to address whether the Veteran's currently diagnosed dry eyes were related to his in-service keratitis.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the VA examiner failed to address whether the Veteran's bilateral eye conditions, diagnosed during the pendency of the appeal, are related to the Veteran's in-service diagnosis of keratitis.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the April 2014 VA examination for an addendum opinion concerning the etiology of the Veteran's right and left eye disorder.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed decreased vision; constricted visual fields; lattice degeneration; symptomatic dry eye in both eyes; refractive error; presbyopia; keratitis secondary to dry eyes; photophobia; and dry eyes with secondary corneal superficial punctuate keratitis of both eyes and a refractive error are related to his in-service diagnosis of keratitis?  

In formulating this opinion, the examiner is advised that although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

2. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



